DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a print job transmitter”, “an order change requester” and “an order notifier” in claim 1 and claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU (see paragraphs 0015, 0024 of Specification).  It is noted that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions That is, the various “unit” functions claimed are described in the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "a print job transmitting device" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kei Yamada U.S. Patent Application No. 2009/0262393 (hereinafter Yamada’393) in view of Akihiro Yamada U.S. Patent Application No. 2010/0141990 (hereinafter Yamada’990).

Regarding claim 1, Yamada’393 discloses a print job transmitting device (In Terminal device 30 /Printer Driver 39, Figure 2) comprising: 
	a print job transmitting device (In CPU 31, Figure 2) to transmit a print job to an image forming apparatus (A usual print job is transmitted from the terminal device 30 to the composite machine 10; paragraph 56, Figure 3); 
	an order change requester (In CPU 31, Figure 2) to request the image forming apparatus to change a job execution order, as an execution order of print jobs, that is managed by the image forming apparatus (Printer driver 39 of the terminal device 30 recognizes the condition of the print job transmitted from the terminal device 30 to the composite machine 10 based on a start notice 43 and a termination notice 45 mentioned transmitted from the composite machine 10, and indicates the status of the print job on a predetermined screen on the display device 36; paragraphs 61-62, Figures 1- 3); and 
	an order notifier to acquire the job execution order managed by the image forming apparatus and notify the acquired job execution order (Execution instruction of the changes has been received, the printer driver 39 of the terminal device 30 transmits a change request; paragraphs 65, 70, Figure 3).
	Yamada’393 does not explicitly disclose wherein the order notifier acquires the job execution order from the image forming apparatus every time a specific time period is lapse until the job execution order acquired from the image forming apparatus is not different from a new job execution order after the order change requester requests the image forming apparatus to change the job execution order into the new job execution order, and the order notifier notifies the job execution order acquired from the image forming apparatus when the job execution order acquired from the image forming apparatus is not different from the new job execution order. 
	However, Yamada’990 working in the same field of endeavor teaches wherein the order notifier acquires the job execution order from the image forming apparatus every time a specific time period is lapse until the job execution order acquired from the image forming apparatus is not different from a new job execution order after the order change requester requests the image forming apparatus to change the job execution order into the new job execution order (Processing request output by the user is accepted with the processing time is 5 minutes and currently being executed using the execution unit 4 of the MFP 1. Wherein, the status information indicating the status of the processing request of the user A is stored in the management table 140 as executing order; paragraphs 102-103, Figure 9 illustrating output a processing request to the MFP 1 in order), and 
	the order notifier notifies the job execution order acquired from the image forming apparatus when the job execution order acquired from the image forming apparatus is not different from the new job execution order (Execution of the processing requests of the users in the processing request acceptance order; paragraphs 104-105).  Such an arrangement provides user convenience (paragraph 0007 of Yamada’393).
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Yamada’393 as taught by Yamada’990, since doing so would have predictably and advantageously provided user convenience.

Regarding claim 2, Yamada’393 does not explicitly disclose the print job transmitting device according to claim 1, wherein the order notifier defines the specific time period based on a time required until the job execution order acquired from the image forming apparatus is not different from the new job execution order.
However, Yamada’990 working in the same field of endeavor teaches the print job transmitting device according to claim 1, wherein the order notifier defines the specific time period based on a time required until the job execution order acquired from the image forming apparatus is not different from the new job execution order (processing paragraphs 102-103, Figure 9). Such an arrangement provides user convenience (paragraph 0007 of Yamada’393).
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Yamada’393 as taught by Yamada’990, since doing so would have predictably and advantageously provided user convenience.

Regarding claim 3, claim 3 is directed to a non-transitory computer-readable recording medium, and recites identical features as claim 1.  Thus, claim 3 is rejected for the same reasons discussed in claim 1 above.

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ito (US 8,693,018) discloses a print instruction unit configured to transmit, to the print service via the network, a print instruction according to a print request received from the image forming apparatus, a print status acquisition unit configured to acquire, via the network, a print status of print data that corresponds to the print instruction managed by the print service, a screen generation unit configured to generate a job information screen that corresponds to the print status acquired by the print status acquisition unit.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675